141 Ga. App. 173 (1977)
233 S.E.2d 31
BURCH
v.
THE STATE.
53182.
Court of Appeals of Georgia.
Submitted January 17, 1977.
Decided February 2, 1977.
Louise T. Hornsby, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Dean R. Davis, Assistant District Attorneys, for appellee.
BELL, Chief Judge.
Charged with murder, the defendant was convicted of voluntary manslaughter. Held:
1. The evidence authorized the conviction. Therefore, it was not error to deny the motion for a directed verdict of acquittal. Merino v. State, 230 Ga. 604 (198 SE2d 311).
2. The court admitted the death certificate of the victim over the objection that it was hearsay. We need not decide whether it was error to admit this evidence for even if it was, the error would be harmless for the victim's death was established by other evidence to which no objection was made. Mahone v. State, 120 Ga. App. 234 (170 SE2d 48).
3. The court did not err in charging on voluntary manslaughter. The instruction was authorized by the evidence. State v. Stonaker, 236 Ga. 1, 2 (222 SE2d 354).
4. Defendant for the first time on appeal attacks the constitutionality of Code § 26-1102, the voluntary manslaughter statute. This presents nothing for consideration on appeal as the constitutionality of the statute cannot be raised for the first time in the appellate court. Robinson v. State, 226 Ga. 461 (175 SE2d 505).
Judgment affirmed. McMurray and Smith, JJ., concur.